*276The opinion of the Court, after a continuance, was drawn up by
Emery J.
It is insisted upon by the defendant’s counsel that a fatal objection is apparent in the exceptions, that the plaintiffs were permitted to shew their books, and that one of them was permitted to testily, that they were balanced by the note, It appears that other satisfactory evidence was given, that the defendants were partners, Whatever objection might have arisen to the introduction of the books and suppletory oath, when we find in addition to this, that the books were permitted to go to the jury at the request of one of the defendants, in the hope doubtless that some benefit might result to him from the inspection and examination of them by the jury, it was equivalent to waiving all exceptions on account of their introduction. And we consider, that it would be wrong to permit the defendants now, after making the experiment, to be benefited by complaining of it, when it did not serve their purpose. There must be

Judgment on the verdict.